DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0137401 A1) in view of Lim et al. (US 2019/0268594 A1).

Regarding claim 1, Kim discloses a method for intra-prediction of a current block (see 200 in fig. 2; e.g. see ¶ [0071]) in video encoding or decoding (see figs. 2-3), the method comprising: performing intra-prediction processing of the current block according to a directional intra- prediction mode (see 200 in fig. 2; e.g. see ¶ [0071]), comprising applying reference sample filtering or subpixel interpolation filtering to reference samples in one or more reference blocks (see “Filtering” in fig. 24b), wherein the directional intra- prediction mode is an angular mode of a plurality of intra prediction modes (e.g. see ¶ [0071]), the plurality of intra prediction modes comprises: planar mode with index 0, direct current (dc) mode with index 1, and angular modes with indices 2 to 66 (e.g. see “67 prediction modes” in ¶ [0071], although the indexing scheme is not shown, fig. 17 shows index scheme for 35 prediction modes, wherein one of ordinary skill in the art would recognize that it is well-known in the art that a 67 prediction mode would result in a modified fig. 17 to show planar mode with index 0, direct current (dc) mode with index 1, and angular modes with indices 2 to 66); and wherein the directional intra-prediction mode (see “Intra” prediction mode in fig. 17) is classified into one of the following groups: A. vertical or horizontal modes (see 10 and 26 in fig. 17), B. directional modes including diagonal modes that represent angles which are multiples of 45 degrees (see 2, 18 and 34 in fig. 17), C. remaining directional modes (e.g. see 3-9 in fig. 17); applying an intra reference sample interpolation filter to the reference samples, if the directional intra-prediction mode is classified as belonging to group C (see “Filtering On” in fig. 24b; e.g. see “interpolation in a ½ pixel unit is required in a prediction mode having a 22.5 degree angle or 67.5 degree angle” in ¶ [0394]); wherein if the directional intra prediction mode is classified as belonging to group A, no filter is applied to the reference samples to generate an intra-predictor (e.g. see “filtering Off” in fig. 24b; e.g. see ¶ [0393]).
Although Kim discloses applying a reference sample filter to the reference samples (see ¶ [0410]), it is noted that Kim does not provide the particular wherein to apply the reference sample filter if the directional intra-prediction mode is classified as belonging to group B.
However, Lim discloses an intra mode filtering applying the reference sample filter if the directional intra-prediction mode is classified as belonging to group B (see ¶ [0577]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Lim teachings of intra mode sample into Kim intra mode for the benefit of improving the efficiency and accuracy of intra prediction and/or inter prediction belonging to group B.

Regarding claims 3 and 16, Kim further discloses comprising: if the directional intra-prediction mode is classified as belonging to group B, copying filtered values into an intra-predictor according to the directional intra-prediction mode (see 235 and 240 in fig. 2); and if the directional intra-prediction mode is classified as belonging to group C, generating a predicted sample that falls into a fractional or integer position between the reference samples according to the directional intra-prediction mode (e.g. see “1/2” pixel unit in ¶ [0394]).

Regarding claim 4, Kim further discloses wherein the reference sample filter or the intra- prediction processing is a 3-tap filter (e.g. see ¶ [0073]).

Regarding claims 5 and 15, Kim further discloses wherein the reference sample filter of the intra- prediction processing is a 3-tap filter of [1, 2, 1] (e.g. see ¶ [0410]).

Regarding claim 12, the claim(s) recite analogous limitations to a portion of claim 1, and is/are therefore rejected on the same premise.

Regarding claim 13, the claim(s) recite analogous limitations to a portion of claim 1, and is/are therefore rejected on the same premise.

Regarding claim 17, the claim(s) recite an apparatus comprising: one or more processors (e.g. see ¶ [0320]); and a non-transitory computer-readable storage medium (e.g. see ¶ [0320]) storing a plurality of executable instructions that, when executed by the one or more processors, causes the one or more processors to perform analogous limitations to a portion of claim 1, and is/are therefore rejected on the same premise.

Regarding claim 18, the claim(s) recite analogous limitations to a portion of claim 17, and is/are therefore rejected on the same premise.

Regarding claim 19, the claim(s) recite analogous limitations to a portion of claim 1, and is/are therefore rejected on the same premise.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Lim in view of Sato (US 2012/0093426 A1).

Regarding claim 6, although Kim discloses comprising selecting an interpolation filter of the intra-prediction processing for a given subpixel offset from a set of filters (see Filter A or B in fig. 24b), it is noted that Kim does not disclose wherein the interpolating filter is one of which is same as a filter for an inter-prediction process.
However, Sato discloses an interpolating method wherein the interpolating filter is one of which is same as a filter for an inter-prediction process (e.g. see ¶ [0023], [0253]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Sato teachings of filter selection into Kim group interpolation filtering for the benefit of improving efficiency in signaling filters.

	
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Lim in view of Applicant Admitted Prior Art (US 2020/0203928, hereinafter AAPA).

Regarding claim 7, although Kim discloses wherein the interpolation filter has length of 4 taps (e.g. see ¶ 0074]), it is noted that Kim does not disclose wherein the interpolation filter also has a precision of its coefficient of 6 bits.
However, AAPA discloses that it is well-known in the art to set interpolating of 4 taps with a precision of its coefficient of 6 bits (see ¶ [0123]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate AAPA teachings of filter selection into Kim 4-tap interpolation filtering for the benefit of improving efficiency in signaling filters.

Response to Arguments
Applicant's arguments with respect to claims 1, 3-7, 12-13 and 14-19 have been considered but are moot in view of the new ground(s) of rejection.  
Applicant's newly amended claims redirected the Examiner to use another embodiment of the same reference.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Zhao et al. (US 2018/0091825 A1), discloses interpolation filter for intra prediction.
2.	Lim et al. (US 2013/0182779 A1), discloses interpolation filter for intra prediction.
3.	Van der Auwera et al. (US 2020/0021817), discloses indexing scheme for the well-
known intra directional prediction mode of 67 prediction modes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485